Exhibit 10.2

TOBIRA THERAPEUTICS, INC.

2010 STOCK PLAN

ADOPTED ON FEBRUARY 25, 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page SECTION 1.    ESTABLISHMENT AND PURPOSE    1 SECTION 2.   
ADMINISTRATION    1 (a)    Committees of the Board of Directors    1 (b)   
Authority of the Board of Directors    1 SECTION 3.    ELIGIBILITY    1 (a)   
General Rule    1 (b)    Ten-Percent Stockholders    1 SECTION 4.    STOCK
SUBJECT TO PLAN    2 (a)    Basic Limitation    2 (b)    Additional Shares    2
SECTION 5.    TERMS AND CONDITIONS OF AWARDS OR SALES    2 (a)    Stock Grant or
Purchase Agreement    2 (b)    Duration of Offers and Nontransferability of
Rights    2 (c)    Purchase Price    2 (d)    Withholding Taxes    2 (e)   
Transfer Restrictions and Forfeiture Conditions    3 SECTION 6.    TERMS AND
CONDITIONS OF OPTIONS    3 (a)    Stock Option Agreement    3 (b)    Number of
Shares    3 (c)    Exercise Price    3 (d)    Exercisability    3 (e)    Basic
Term    3 (f)    Termination of Service (Except by Death)    4 (g)    Leaves of
Absence    4 (h)    Death of Optionee    4 (i)    Post-Exercise Restrictions on
Transfer of Shares    5 (j)    Pre-Exercise Restrictions on Transfer of Options
or Shares    5 (k)    Withholding Taxes    5 (l)    No Rights as a Stockholder
   5 (m)    Modification, Extension and Assumption of Options    6 (n)   
Company’s Right to Cancel Certain Options    6 SECTION 7.    PAYMENT FOR SHARES
   6 (a)    General Rule    6 (b)    Services Rendered    6 (c)    Promissory
Note    6 (d)    Surrender of Stock    6 (e)    Exercise/Sale    6 (f)    Other
Forms of Payment    7

 

i



--------------------------------------------------------------------------------

SECTION 8. ADJUSTMENT OF SHARES 7 (a) General 7 (b) Mergers and Consolidations 7
(c) Reservation of Rights 8 SECTION 9. PRE-EXERCISE INFORMATION REQUIREMENT 8
(a) Application of Requirement 8 (b) Scope of Requirement 8 SECTION 10.
MISCELLANEOUS PROVISIONS 8 (a) Securities Law Requirements 8 (b) No Retention
Rights 9 (c) Treatment as Compensation 9 (d) Governing Law 9 SECTION 11.
DURATION AND AMENDMENTS 9 (a) Term of the Plan 9 (b) Right to Amend or Terminate
the Plan 9 (c) Effect of Amendment or Termination 9 SECTION 12. DEFINITIONS 10

 

ii



--------------------------------------------------------------------------------

TOBIRA THERAPEUTICS, INC. 2010 STOCK PLAN

SECTION 1. ESTABLISHMENT AND PURPOSE

The purpose of the Plan is to offer selected persons an opportunity to acquire a
proprietary interest in the success of the Company, or to increase such
interest, by acquiring Shares of the Company’s Stock. The Plan provides both for
the direct award or sale of Shares and for the grant of Options to purchase
Shares. Options granted under the Plan may include Nonstatutory Options as well
as ISOs intended to qualify under Section 422 of the Code.

Capitalized terms are defined in Section 12.

SECTION 2. ADMINISTRATION

(a) Committees of the Board of Directors. The Plan may be administered by one or
more Committees. Each Committee shall consist of one or more members of the
Board of Directors who have been appointed by the Board of Directors. Each
Committee shall have such authority and be responsible for such functions as the
Board of Directors has assigned to it. If no Committee has been appointed, the
entire Board of Directors shall administer the Plan. Any reference to the Board
of Directors in the Plan shall be construed as a reference to the Committee (if
any) to whom the Board of Directors has assigned a particular function.

(b) Authority of the Board of Directors. Subject to the provisions of the Plan,
the Board of Directors shall have full authority and discretion to take any
actions it deems necessary or advisable for the administration of the Plan. All
decisions, interpretations and other actions of the Board of Directors shall be
final and binding on all Purchasers, all Optionees and all persons deriving
their rights from a Purchaser or Optionee.

SECTION 3. ELIGIBILITY

(a) General Rule. Only Employees, Outside Directors and Consultants shall be
eligible for the grant of Nonstatutory Options or the direct award or sale of
Shares. Only Employees shall be eligible for the grant of ISOs.

(b) Ten-Percent Stockholders. A person who owns more than 10% of the total
combined voting power of all classes of outstanding stock of the Company, its
Parent or any of its Subsidiaries shall not be eligible for the grant of an ISO
unless (i) the Exercise Price is at least 110% of the Fair Market Value of a
Share on the Date of Grant and (ii) such ISO by its terms is not exercisable
after the expiration of five years from the Date of Grant. For purposes of this
Subsection (b), in determining stock ownership, the attribution rules of
Section 424(d) of the Code shall be applied.



--------------------------------------------------------------------------------

SECTION 4. STOCK SUBJECT TO PLAN.

(a) Basic Limitation. Not more than seven hundred seventy-five thousand three
hundred seventy-nine (775,379) Shares may be issued under the Plan, subject to
Subsection (b) below and Section 8(a).1 All of these Shares may be issued upon
the exercise of ISOs. The number of Shares that are subject to Options or other
rights outstanding at any time under the Plan shall not exceed the number of
Shares that then remain available for issuance under the Plan. The Company,
during the term of the Plan, shall at all times reserve and keep available
sufficient Shares to satisfy the requirements of the Plan. Shares offered under
the Plan may be authorized but unissued Shares or treasury Shares.

(b) Additional Shares. In the event that Shares previously issued under the Plan
are reacquired by the Company, such Shares shall be added to the number of
Shares then available for issuance under the Plan. In the event that Shares that
otherwise would have been issuable under the Plan are withheld by the Company in
payment of the Purchase Price, Exercise Price or withholding taxes, such Shares
shall remain available for issuance under the Plan. In the event that an
outstanding Option or other right for any reason expires or is canceled, the
Shares allocable to the unexercised portion of such Option or other right shall
be added to the number of Shares then available for issuance under the Plan.

SECTION 5. TERMS AND CONDITIONS OF AWARDS OR SALES.

(a) Stock Grant or Purchase Agreement. Each award of Shares under the Plan shall
be evidenced by a Stock Grant Agreement between the Grantee and the Company.
Each sale of Shares under the Plan (other than upon exercise of an Option) shall
be evidenced by a Stock Purchase Agreement between the Purchaser and the
Company. Such award or sale shall be subject to all applicable terms and
conditions of the Plan and may be subject to any other terms and conditions
which are not inconsistent with the Plan and which the Board of Directors deems
appropriate for inclusion in a Stock Grant Agreement or Stock Purchase
Agreement. The provisions of the various Stock Grant Agreements and Stock
Purchase Agreements entered into under the Plan need not be identical.

(b) Duration of Offers and Nontransferability of Rights. Any right to purchase
Shares under the Plan (other than an Option) shall automatically expire if not
exercised by the Purchaser within 30 days after the grant of such right was
communicated to the Purchaser by the Company. Such right shall not be
transferable and shall be exercisable only by the Purchaser to whom such right
was granted.

(c) Purchase Price. The Board of Directors shall determine the Purchase Price of
Shares to be offered under the Plan at its sole discretion. The Purchase Price
shall be payable in a form described in Section 7.

(d) Withholding Taxes. As a condition to the award, purchase, vesting or
transfer of Shares, the Grantee or Purchaser shall make such arrangements as the
Board of Directors may require for the satisfaction of any federal, state, local
or foreign withholding tax obligations that may arise in connection with such
event.

 

 

1  Please refer to Exhibit A for a schedule of the initial share reserve and any
subsequent increases in the reserve.

 

2



--------------------------------------------------------------------------------

(e) Transfer Restrictions and Forfeiture Conditions. Any Shares awarded or sold
under the Plan shall be subject to such special forfeiture conditions, rights of
repurchase, rights of first refusal and other transfer restrictions as the Board
of Directors may determine. Such restrictions shall be set forth in the
applicable Stock Grant Agreement or Stock Purchase Agreement and shall apply in
addition to any restrictions that may apply to holders of Shares generally.

SECTION 6. TERMS AND CONDITIONS OF OPTIONS.

(a) Stock Option Agreement. Each grant of an Option under the Plan shall be
evidenced by a Stock Option Agreement between the Optionee and the Company. The
Option shall be subject to all applicable terms and conditions of the Plan and
may be subject to any other terms and conditions which are not inconsistent with
the Plan and which the Board of Directors deems appropriate for inclusion in a
Stock Option Agreement. The provisions of the various Stock Option Agreements
entered into under the Plan need not be identical.

(b) Number of Shares. Each Stock Option Agreement shall specify the number of
Shares that are subject to the Option and shall provide for the adjustment of
such number in accordance with Section 8. The Stock Option Agreement shall also
specify whether the Option is an ISO or a Nonstatutory Option.

(c) Exercise Price. Each Stock Option Agreement shall specify the Exercise
Price. The Exercise Price of an Option shall not be less than 100% of the Fair
Market Value of a Share on the Date of Grant, and in the case of an ISO a higher
percentage may be required by Section 3(b). Subject to the preceding sentence,
the Exercise Price shall be determined by the Board of Directors at its sole
discretion. The Exercise Price shall be payable in a form described in
Section 7. This Subsection (c) shall not apply to an Option granted pursuant to
an assumption of, or substitution for, another option in a manner that complies
with Section 424(a) of the Code (whether or not the Option is an ISO).

(d) Exercisability. Each Stock Option Agreement shall specify the date when all
or any installment of the Option is to become exercisable. No Option shall be
exercisable unless the Optionee (i) has delivered an executed copy of the Stock
Option Agreement to the Company or (ii) otherwise agrees to be bound by the
terms of the Stock Option Agreement. The Board of Directors shall determine the
exercisability provisions of the Stock Option Agreement at its sole discretion.
All of an Optionee’s Options shall become exercisable in full if
Section 8(b)(iv) applies.

(e) Basic Term. The Stock Option Agreement shall specify the term of the Option.
The term shall not exceed 10 years from the Date of Grant, and in the case of an
ISO a shorter term may be required by Section 3(b). Subject to the preceding
sentence, the Board of Directors at its sole discretion shall determine when an
Option is to expire.

 

3



--------------------------------------------------------------------------------

(f) Termination of Service (Except by Death). If an Optionee’s Service
terminates for any reason other than the Optionee’s death, then the Optionee’s
Options shall expire on the earliest of the following dates:

(i) The expiration date determined pursuant to Subsection (e) above;

(ii) The date three months after the termination of the Optionee’s Service for
any reason other than Disability, or such earlier or later date as the Board of
Directors may determine (but in no event earlier than 30 days after the
termination of the Optionee’s Service); or

(iii) The date six months after the termination of the Optionee’s Service by
reason of Disability, or such later date as the Board of Directors may
determine.

The Optionee may exercise all or part of the Optionee’s Options at any time
before the expiration of such Options under the preceding sentence, but only to
the extent that such Options had become exercisable before the Optionee’s
Service terminated (or became exercisable as a result of the termination) and
the underlying Shares had vested before the Optionee’s Service terminated (or
vested as a result of the termination). The balance of such Options shall lapse
when the Optionee’s Service terminates. In the event that the Optionee dies
after the termination of the Optionee’s Service but before the expiration of the
Optionee’s Options, all or part of such Options may be exercised (prior to
expiration) by the executors or administrators of the Optionee’s estate or by
any person who has acquired such Options directly from the Optionee by
beneficiary designation, bequest or inheritance, but only to the extent that
such Options had become exercisable before the Optionee’s Service terminated (or
became exercisable as a result of the termination) and the underlying Shares had
vested before the Optionee’s Service terminated (or vested as a result of the
termination).

(g) Leaves of Absence. For purposes of Subsection (f) above, Service shall be
deemed to continue while the Optionee is on a bona fide leave of absence, if
such leave was approved by the Company in writing and if continued crediting of
Service for this purpose is expressly required by the terms of such leave or by
applicable law (as determined by the Company).

(h) Death of Optionee. If an Optionee dies while the Optionee is in Service,
then the Optionee’s Options shall expire on the earlier of the following dates:

(i) The expiration date determined pursuant to Subsection (e) above; or

(ii) The date 12 months after the Optionee’s death, or such earlier or later
date as the Board of Directors may determine (but in no event earlier than six
months after the Optionee’s death).

 

4



--------------------------------------------------------------------------------

All or part of the Optionee’s Options may be exercised at any time before the
expiration of such Options under the preceding sentence by the executors or
administrators of the Optionee’s estate or by any person who has acquired such
Options directly from the Optionee by beneficiary designation, bequest or
inheritance, but only to the extent that such Options had become exercisable
before the Optionee’s death (or became exercisable as a result of the death) and
the underlying Shares had vested before the Optionee’s death (or vested as a
result of the Optionee’s death). The balance of such Options shall lapse when
the Optionee dies.

(i) Post-Exercise Restrictions on Transfer of Shares. Any Shares issued upon
exercise of an Option shall be subject to such special forfeiture conditions,
rights of repurchase, rights of first refusal and other transfer restrictions as
the Board of Directors may determine. Such restrictions shall be set forth in
the applicable Stock Option Agreement and shall apply in addition to any
restrictions that may apply to holders of Shares generally.

(j) Pre-Exercise Restrictions on Transfer of Options or Shares. An Option shall
be transferable by the Optionee only by (i) a beneficiary designation, (ii) a
will or (iii) the laws of descent and distribution, except as provided in the
next sentence. If the applicable Stock Option Agreement so provides, a
Nonstatutory Option shall also be transferable by gift or domestic relations
order to a Family Member of the Optionee. An ISO may be exercised during the
lifetime of the Optionee only by the Optionee or by the Optionee’s guardian or
legal representative. In addition, an Option shall comply with all conditions of
Rule 12h-1(f)(1) under the Exchange Act until the Company becomes subject to the
reporting requirements of Section 13 or 15(d) of the Exchange Act. Such
conditions include, without limitation, the transferability restrictions set
forth in Rule 12h-1(f)(1)(iv) and (v) under the Exchange Act, which shall apply
to an Option and, prior to exercise, to the Shares to be issued upon exercise of
such Option during the period commencing on the Date of Grant and ending on the
earlier of (i) the date when the Company becomes subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act or (ii) the date when
the Company makes a determination that it will cease to rely on the exemption
afforded by Rule 12h-1(f)(1) under the Exchange Act. During such period, an
Option and, prior to exercise, the Shares to be issued upon exercise of such
Option shall be restricted as to any pledge, hypothecation or other transfer by
the Optionee, including any short position, any “put equivalent position” (as
defined in Rule 16a-1(h) under the Exchange Act) or any “call equivalent
position” (as defined in Rule 16a-1(b) under the Exchange Act).

(k) Withholding Taxes. As a condition to the grant or exercise of an Option, the
Optionee shall make such arrangements as the Board of Directors may require for
the satisfaction of any federal, state, local or foreign withholding tax
obligations that may arise in connection with such grant or exercise. The
Optionee shall also make such arrangements as the Board of Directors may require
for the satisfaction of any federal, state, local or foreign withholding tax
obligations that may arise in connection with the vesting or transfer of Shares
acquired by exercising an Option or any similar event.

(l) No Rights as a Stockholder. An Optionee, or a transferee of an Optionee,
shall have no rights as a stockholder with respect to any Shares covered by the
Optionee’s Option until such person becomes entitled to receive such Shares by
filing a notice of exercise and paying the Exercise Price pursuant to the terms
of such Option.

 

5



--------------------------------------------------------------------------------

(m) Modification, Extension and Assumption of Options. Within the limitations of
the Plan, the Board of Directors may modify, extend or assume outstanding
Options or may accept the cancellation of outstanding Options (whether granted
by the Company or another issuer) in return for the grant of new Options for the
same or a different number of Shares and at the same or a different Exercise
Price. The foregoing notwithstanding, no modification of an Option shall,
without the consent of the Optionee, impair the Optionee’s rights or increase
the Optionee’s obligations under such Option.

(n) Company’s Right to Cancel Certain Options. Any other provision of the Plan
or a Stock Option Agreement notwithstanding, the Company shall have the right at
any time to cancel an Option that was not granted in compliance with Rule 701
under the Securities Act. Prior to canceling such Option, the Company shall give
the Optionee not less than 30 days’ notice in writing. If the Company elects to
cancel such Option, it shall deliver to the Optionee consideration with an
aggregate Fair Market Value equal to the excess of (i) the Fair Market Value of
the Shares subject to such Option as of the time of the cancellation over
(ii) the Exercise Price of such Option. The consideration may be delivered in
the form of cash or cash equivalents, in the form of Shares, or a combination of
both. If the consideration would be a negative amount, such Option may be
cancelled without the delivery of any consideration.

SECTION 7. PAYMENT FOR SHARES

(a) General Rule. The entire Purchase Price or Exercise Price of Shares issued
under the Plan shall be payable in cash or cash equivalents at the time when
such Shares are purchased, except as otherwise provided in this Section 7.

(b) S ervices Rendered. At the discretion of the Board of Directors, Shares may
be awarded under the Plan in consideration of services rendered to the Company,
a Parent or a Subsidiary prior to the award.

(c) Promissory Note. At the discretion of the Board of Directors, all or a
portion of the Purchase Price or Exercise Price (as the case may be) of Shares
issued under the Plan may be paid with a full-recourse promissory note. The
Shares shall be pledged as security for payment of the principal amount of the
promissory note and interest thereon. The interest rate payable under the terms
of the promissory note shall not be less than the minimum rate (if any) required
to avoid the imputation of additional interest under the Code. Subject to the
foregoing, the Board of Directors (at its sole discretion) shall specify the
term, interest rate, amortization requirements (if any) and other provisions of
such note.

(d) Surrender of Stock. At the discretion of the Board of Directors, all or any
part of the Exercise Price may be paid by surrendering, or attesting to the
ownership of, Shares that are already owned by the Optionee. Such Shares shall
be surrendered to the Company in good form for transfer and shall be valued at
their Fair Market Value as of the date when the Option is exercised.

(e) Exercise/Sale. To the extent that a Stock Option Agreement so provides, and
if Stock is publicly traded, all or part of the Exercise Price and any
withholding taxes may be paid by the delivery (on a form prescribed by the
Company) of an irrevocable direction to a securities broker approved by the
Company to sell Shares and to deliver all or part of the sales proceeds to the
Company.

 

6



--------------------------------------------------------------------------------

(f) Other Forms of Payment. To the extent that a Stock Purchase Agreement or
Stock Option Agreement so provides, the Purchase Price or Exercise Price of
Shares issued under the Plan may be paid in any other form permitted by the
Delaware General Corporation Law, as amended.

SECTION 8. ADJUSTMENT OF SHARES

(a) General. In the event of a subdivision of the outstanding Stock, a
declaration of a dividend payable in Shares, a combination or consolidation of
the outstanding Stock into a lesser number of Shares, a reclassification, or any
other increase or decrease in the number of issued shares of Stock effected
without receipt of consideration by the Company, proportionate adjustments shall
automatically be made in each of (i) the number of Shares available for future
grants under Section 4, (ii) the number of Shares covered by each outstanding
Option and (iii) the Exercise Price under each outstanding Option. In the event
of a declaration of an extraordinary dividend payable in a form other than
Shares in an amount that has a material effect on the Fair Market Value of the
Stock, a recapitalization, a spin-off, or a similar occurrence, the Board of
Directors at its sole discretion may make appropriate adjustments in one or more
of (i) the number of Shares available for future grants under Section 4,
(ii) the number of Shares covered by each outstanding Option or (iii) the
Exercise Price under each outstanding Option; provided, however, that the Board
of Directors shall in any event make such adjustments as may be required by
Section 25102(o) of the California Corporations Code.

(b) Mergers and Consolidations. In the event that the Company is a party to a
merger or consolidation, outstanding Options and Shares acquired under the Plan
shall be subject to the agreement of merger or consolidation, which need not
treat all outstanding Options in an identical manner. Such agreement, without
the Optionees’ consent, may dispose of Options that are not exercisable as of
the effective date of such merger or consolidation in any manner permitted by
applicable law, including (without limitation) the cancellation of such Options
without the payment of any consideration. Such agreement, without the Optionees’
consent, shall provide for one or more of the following with respect to Options
that are exercisable as of the effective date of such merger or consolidation:

(i) The continuation of such Options by the Company (if the Company is the
surviving corporation).

(ii) The assumption of such Options by the surviving corporation or its parent
in a manner that complies with Section 424(a) of the Code (whether or not such
Options are ISOs).

(iii) The substitution by the surviving corporation or its parent of new options
for such Options in a manner that complies with Section 424(a) of the Code
(whether or not such Options are ISOs).

 

7



--------------------------------------------------------------------------------

(iv) The cancellation of such Options and a payment to the Optionees equal to
the excess of (A) the Fair Market Value of the Shares subject to such Options as
of the effective date of such merger or consolidation over (B) their Exercise
Price. Such payment shall be made in the form of cash, cash equivalents, or
securities of the surviving corporation or its parent with a Fair Market Value
equal to the required amount.

(v) The cancellation of such Options. Any exercise of such Options prior to the
closing date of such merger or consolidation may be contingent on the closing of
such merger or consolidation.

(c) Reservation of Rights. Except as provided in this Section 8, a Grantee,
Purchaser or Optionee shall have no rights by reason of (i) any subdivision or
consolidation of shares of stock of any class, (ii) the payment of any dividend
or (iii) any other increase or decrease in the number of shares of stock of any
class. Any issuance by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, shall not affect, and
no adjustment by reason thereof shall be made with respect to, the number or
Exercise Price of Shares subject to an Option. The grant of an Option pursuant
to the Plan shall not affect in any way the right or power of the Company to
make adjustments, reclassifications, reorganizations or changes of its capital
or business structure, to merge or consolidate or to dissolve, liquidate, sell
or transfer all or any part of its business or assets.

SECTION 9. PRE-EXERCISE INFORMATION REQUIREMENT.

(a) Application of Requirement. This Section 9 shall apply only during a period
that (i) commences when the Company begins to rely on the exemption described in
Rule 12h-1(f)(1) under the Exchange Act, as determined by the Company in its
sole discretion, and (ii) ends on the earlier of (A) the date when the Company
ceases to rely on such exemption, as determined by the Company in its sole
discretion, or (B) the date when the Company becomes subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act. In addition, this
Section 9 shall in no event apply to an Optionee after he or she has fully
exercised all of his or her Options.

(b) Scope of Requirement. The Company shall provide to each Optionee the
information described in Rule 701(e)(3), (4) and (5) under the Securities Act.
Such information shall be provided at six-month intervals, and the financial
statements included in such information shall not be more than 180 days old. The
foregoing notwithstanding, the Company shall not be required to provide such
information unless the Optionee has agreed in writing, on a form prescribed by
the Company, to keep such information confidential.

SECTION 10. MISCELLANEOUS PROVISIONS.

(a) Securities Law Requirements. Shares shall not be issued under the Plan
unless the issuance and delivery of such Shares comply with (or are exempt from)
all applicable requirements of law, including (without limitation) the
Securities Act, the rules and regulations promulgated thereunder, state
securities laws and regulations, and the regulations of any stock exchange or
other securities market on which the Company’s securities may then be traded.
The Company shall not be liable for a failure to issue Shares that is
attributable to such requirements.

 

8



--------------------------------------------------------------------------------

(b) No Retention Rights. Nothing in the Plan or in any right or Option granted
under the Plan shall confer upon the Grantee, Purchaser or Optionee any right to
continue in Service for any period of specific duration or interfere with or
otherwise restrict in any way the rights of the Company (or any Parent or
Subsidiary employing or retaining the Grantee, Purchaser or Optionee) or of the
Grantee, Purchaser or Optionee, which rights are hereby expressly reserved by
each, to terminate his or her Service at any time and for any reason, with or
without cause.

(c) Treatment as Compensation. Any compensation that an individual earns or is
deemed to earn under this Plan shall not be considered a part of his or her
compensation for purposes of calculating contributions, accruals or benefits
under any other plan or program that is maintained or funded by the Company, a
Parent or a Subsidiary.

(d) Governing Law. The Plan and all awards, sales and grants under the Plan
shall be governed by, and construed in accordance with, the laws of the State of
Delaware, as such laws are applied to contracts entered into and performed in
such State.

SECTION 11. DURATION AND AMENDMENTS.

(a) Term of the Plan. The Plan, as set forth herein, shall become effective on
the date of its adoption by the Board of Directors, subject to the approval of
the Company’s stockholders. If the stockholders fail to approve the Plan within
12 months after its adoption by the Board of Directors, then any grants,
exercises or sales that have already occurred under the Plan shall be rescinded
and no additional grants, exercises or sales shall thereafter be made under the
Plan. The Plan shall terminate automatically 10 years after the later of (i) the
date when the Board of Directors adopted the Plan or (ii) the date when the
Board of Directors approved the most recent increase in the number of Shares
reserved under Section 4 that was also approved by the Company’s stockholders.
The Plan may be terminated on any earlier date pursuant to Subsection (b) below.

(b) Right to Amend or Terminate the Plan. The Board of Directors may amend,
suspend or terminate the Plan at any time and for any reason; provided, however,
that any amendment of the Plan shall be subject to the approval of the Company’s
stockholders if it (i) increases the number of Shares available for issuance
under the Plan (except as provided in Section 8) or (ii) materially changes the
class of persons who are eligible for the grant of ISOs. Stockholder approval
shall not be required for any other amendment of the Plan. If the stockholders
fail to approve an increase in the number of Shares reserved under Section 4
within 12 months after its adoption by the Board of Directors, then any grants,
exercises or sales that have already occurred in reliance on such increase shall
be rescinded and no additional grants, exercises or sales shall thereafter be
made in reliance on such increase.

(c) Effect of Amendment or Termination. No Shares shall be issued or sold under
the Plan after the termination thereof, except upon exercise of an Option (or
any other right to purchase Shares) granted under the Plan prior to such
termination. The termination of the Plan, or any amendment thereof, shall not
affect any Share previously issued or any Option previously granted under the
Plan.

 

9



--------------------------------------------------------------------------------

SECTION 12. DEFINITIONS

(a) “Board of Directors” shall mean the Board of Directors of the Company, as
constituted from time to time.

(b) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(c) “Committee” shall mean a committee of the Board of Directors, as described
in Section 2(a).

(d) “Company” shall mean Tobira Therapeutics, Inc., a Delaware corporation.

(e) “Consultant” shall mean a person who performs bona fide services for the
Company, a Parent or a Subsidiary as a consultant or advisor, excluding
Employees and Outside Directors.

(f) “Date of Grant” shall mean the date of grant specified in the applicable
Stock Option Agreement, which date shall be the later of (i) the date on which
the Board of Directors resolved to grant the Option or (ii) the first day of the
Optionee’s Service.

(g) “Disability” shall mean that the Optionee is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment.

(h) “Employee” shall mean any individual who is a common-law employee of the
Company, a Parent or a Subsidiary.

(i) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(j) “Exercise Price” shall mean the amount for which one Share may be purchased
upon exercise of an Option, as specified by the Board of Directors in the
applicable Stock Option Agreement.

(k) “Fair Market Value” shall mean the fair market value of a Share, as
determined by the Board of Directors in good faith. Such determination shall be
conclusive and binding on all persons.

(l) “Family Member” shall mean (i) any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law or
sister-in-law, including adoptive relationships, (ii) any person sharing the
Optionee’s household (other than a tenant or employee), (iii) a trust in which
persons described in Clause (i) or (ii) have more than 50% of the beneficial
interest, (iv) a foundation in which persons described in Clause (i) or (ii) or
the Optionee control the management of assets and (v) any other entity in which
persons described in Clause (i) or (ii) or the Optionee own more than 50% of the
voting interests.

 

10



--------------------------------------------------------------------------------

(m) “Grantee” shall mean a person to whom the Board of Directors has awarded
Shares under the Plan.

(n) “ISO” shall mean an employee incentive stock option described in
Section 422(b) of the Code.

(o) “Nonstatutory Option” shall mean a stock option not described in
Sections 422(b) or 423(b) of the Code.

(p) “Option” shall mean an ISO or Nonstatutory Option granted under the Plan and
entitling the holder to purchase Shares.

(q) “Optionee” shall mean a person who holds an Option.

(r) “Outside Director” shall mean a member of the Board of Directors who is not
an Employee.

(s) “Parent” shall mean any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company, if each of the corporations other
than the Company owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain. A
corporation that attains the status of a Parent on a date after the adoption of
the Plan shall be considered a Parent commencing as of such date.

(t) “Plan” shall mean this Tobira Therapeutics, Inc. 2010 Stock Plan.

(u) “Purchase Price” shall mean the consideration for which one Share may be
acquired under the Plan (other than upon exercise of an Option), as specified by
the Board of Directors.

(v) “Purchaser” shall mean a person to whom the Board of Directors has offered
the right to purchase Shares under the Plan (other than upon exercise of an
Option).

(w) “Securities Act” shall mean the Securities Act of 1933, as amended.

(x) “Service” shall mean service as an Employee, Outside Director or Consultant.

(y) “Share” shall mean one share of Stock, as adjusted in accordance with
Section 8 (if applicable).

(z) “Stock” shall mean the Common Stock of the Company.

 

11



--------------------------------------------------------------------------------

(aa) “Stock Grant Agreement” shall mean the agreement between the Company and a
Grantee who is awarded Shares under the Plan that contains the terms, conditions
and restrictions pertaining to the award of such Shares.

(bb) “Stock Option Agreement” shall mean the agreement between the Company and
an Optionee that contains the terms, conditions and restrictions pertaining to
the Optionee’s Option.

(cc) “Stock Purchase Agreement” shall mean the agreement between the Company and
a Purchaser who purchases Shares under the Plan that contains the terms,
conditions and restrictions pertaining to the purchase of such Shares.

(dd) “Subsidiary” shall mean any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company, if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain. A corporation that attains
the status of a Subsidiary on a date after the adoption of the Plan shall be
considered a Subsidiary commencing as of such date.

 

12



--------------------------------------------------------------------------------

EXHIBIT A

SCHEDULE OF SHARES RESERVED FOR ISSUANCE UNDER THE PLAN

 

Date of Board

Approval

 

Date of Stockholder

Approval

 

Number of

Shares Added

 

Cumulative Number

of Shares

February 25, 2010

  March 4, 2010   Not Applicable   41,995

August 24, 2010

  August 24, 2010   175,645   217,640

October 13, 2010

  November 9, 2011   9,449   227,089

March 22, 2011

  November 9, 2011   93,665   320,754

April 7, 2011

  November 9, 2011   362,626   683,380

December 7, 2011

  December 7, 2011   197,241   880,621

February 7, 2013

  February 7, 2013   346,436   1,227,057

April 28, 2014

  April 28, 2014   433,292   1,660,349

*Shares reflect the July 2014 26.4065866 for 1 reverse stock split and the
exchange ratio pursuant to the Regado merger.

 

E-1



--------------------------------------------------------------------------------

TOBIRA THERAPEUTICS, INC. 2010 STOCK PLAN

NOTICE OF STOCK OPTION GRANT (INSTALLMENT VESTING)

The Optionee has been granted the following option to purchase shares of the
Common Stock of Tobira Therapeutics, Inc.:

 

Name of Optionee: «Name» Total Number of Shares: «TotalShares» Type of Option:
«ISO» Incentive Stock Option (ISO) «NSO» Nonstatutory Stock Option (NSO)
Exercise Price per Share: $«PricePerShare» Date of Grant: «DateGrant» Date
Exercisable: This option may be exercised with respect to the first 25% of the
Shares subject to this option when the Optionee completes twelve (12) months of
continuous Service beginning with the Vesting Commencement Date set forth below.
This option may be exercised with respect to an additional 1/36th of the total
remaining number of Shares subject to this option when the Optionee completes
each month of continuous Service thereafter. Vesting Commencement Date:
«VestComDate» Expiration Date: «ExpDate». This option expires earlier if the
Optionee’s Service terminates earlier, as provided in Section 6 of the Stock
Option Agreement.

By signing below, the Optionee and the Company agree that this option is granted
under, and governed by the terms and conditions of, the 2010 Stock Plan and the
Stock Option Agreement. Both of these documents are attached to, and made a part
of, this Notice of Stock Option Grant. Section 13 of the Stock Option Agreement
includes important acknowledgements of the Optionee.

 

OPTIONEE: TOBIRA THERAPEUTICS, INC.

 

By:

 

Title:

 

 



--------------------------------------------------------------------------------

THE OPTION GRANTED PURSUANT TO THIS AGREEMENT AND THE SHARES ISSUABLE UPON THE
EXERCISE THEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND MAY NOT BE SOLD, PLEDGED, OR OTHERWISE TRANSFERRED WITHOUT AN
EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR AN OPINION OF COUNSEL,
SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT
REQUIRED.

TOBIRA THERAPEUTICS, INC. 2010 STOCK PLAN:

STOCK OPTION AGREEMENT

SECTION 1. GRANT OF OPTION.

(a) Option. On the terms and conditions set forth in the Notice of Stock Option
Grant and this Agreement, the Company grants to the Optionee on the Date of
Grant the option to purchase at the Exercise Price the number of Shares set
forth in the Notice of Stock Option Grant. The Exercise Price is agreed to be at
least 100% of the Fair Market Value per Share on the Date of Grant (110% of Fair
Market Value if this option is designated as an ISO in the Notice of Stock
Option Grant and Section 3(b) of the Plan applies). This option is intended to
be an ISO or an NSO, as provided in the Notice of Stock Option Grant.

(b) $100,000 Limitation. Even if this option is designated as an ISO in the
Notice of Stock Option Grant, it shall be deemed to be an NSO to the extent (and
only to the extent) required by the $100,000 annual limitation under
Section 422(d) of the Code.

(c) Stock Plan and Defined Terms. This option is granted pursuant to the Plan, a
copy of which the Optionee acknowledges having received. The provisions of the
Plan are incorporated into this Agreement by this reference. Capitalized terms
are defined in Section 14 of this Agreement.

SECTION 2. RIGHT TO EXERCISE.

(a) Exercisability. Subject to Subsection (b) below and the other conditions set
forth in this Agreement, all or part of this option may be exercised prior to
its expiration at the time or times set forth in the Notice of Stock Option
Grant.

(b) Stockholder Approval. Any other provision of this Agreement notwithstanding,
no portion of this option shall be exercisable at any time prior to the approval
of the Plan by the Company’s stockholders.

SECTION 3. NO TRANSFER OR ASSIGNMENT OF OPTION.

Except as otherwise provided in this Agreement, this option and the rights and
privileges conferred hereby shall not be sold, pledged or otherwise transferred
(whether by operation of law or otherwise) and shall not be subject to sale
under execution, attachment, levy or similar process.



--------------------------------------------------------------------------------

SECTION 4. EXERCISE PROCEDURES.

(a) Notice of Exercise. The Optionee or the Optionee’s representative may
exercise this option by giving written notice to the Company pursuant to
Section 12(c). The notice shall specify the election to exercise this option,
the number of Shares for which it is being exercised and the form of payment.
The person exercising this option shall sign the notice. In the event that this
option is being exercised by the representative of the Optionee, the notice
shall be accompanied by proof (satisfactory to the Company) of the
representative’s right to exercise this option. The Optionee or the Optionee’s
representative shall deliver to the Company, at the time of giving the notice,
payment in a form permissible under Section 5 for the full amount of the
Purchase Price.

(b) Issuance of Shares. After receiving a proper notice of exercise, the Company
shall cause to be issued one or more certificates evidencing the Shares for
which this option has been exercised. Such Shares shall be registered (i) in the
name of the person exercising this option, (ii) in the names of such person and
his or her spouse as community property or as joint tenants with the right of
survivorship or (iii) with the Company’s consent, in the name of a revocable
trust. The Company shall cause such certificates to be delivered to or upon the
order of the person exercising this option.

(c) Withholding Taxes. In the event that the Company determines that it is
required to withhold any tax as a result of the exercise of this option, the
Optionee, as a condition to the exercise of this option, shall make arrangements
satisfactory to the Company to enable it to satisfy all withholding
requirements. The Optionee shall also make arrangements satisfactory to the
Company to enable it to satisfy any withholding requirements that may arise in
connection with the disposition of Shares purchased by exercising this option.

SECTION 5. PAYMENT FOR STOCK.

(a) Cash. All or part of the Purchase Price may be paid in cash or cash
equivalents.

(b) Surrender of Stock. At the discretion of the Board of Directors, all or any
part of the Purchase Price may be paid by surrendering, or attesting to the
ownership of, Shares that are already owned by the Optionee. Such Shares shall
be surrendered to the Company in good form for transfer and shall be valued at
their Fair Market Value as of the date when this option is exercised.

(c) Exercise/Sale. All or part of the Purchase Price and any withholding taxes
may be paid by the delivery (on a form prescribed by the Company) of an
irrevocable direction to a securities broker approved by the Company to sell
Shares and to deliver all or part of the sales proceeds to the Company. However,
payment pursuant to this Subsection (c) shall be permitted only if (i) Stock
then is publicly traded and (ii) such payment does not violate applicable law.

 

2



--------------------------------------------------------------------------------

SECTION 6. TERM AND EXPIRATION.

(a) Basic Term. This option shall in any event expire on the expiration date set
forth in the Notice of Stock Option Grant, which date is 10 years after the Date
of Grant (five years after the Date of Grant if this option is designated as an
ISO in the Notice of Stock Option Grant and Section 3(b) of the Plan applies).

(b) Termination of Service (Except by Death). If the Optionee’s Service
terminates for any reason other than death, then this option shall expire on the
earliest of the following occasions:

(i) The expiration date determined pursuant to Subsection (a) above;

(ii) The date three months after the termination of the Optionee’s Service for
any reason other than Disability; or

(iii) The date six months after the termination of the Optionee’s Service by
reason of Disability.

The Optionee may exercise all or part of this option at any time before its
expiration under the preceding sentence, but only to the extent that this option
had become exercisable before the Optionee’s Service terminated. When the
Optionee’s Service terminates, this option shall expire immediately with respect
to the number of Shares for which this option is not yet exercisable. In the
event that the Optionee dies after termination of Service but before the
expiration of this option, all or part of this option may be exercised (prior to
expiration) by the executors or administrators of the Optionee’s estate or by
any person who has acquired this option directly from the Optionee by
beneficiary designation, bequest or inheritance, but only to the extent that
this option had become exercisable before the Optionee’s Service terminated.

(c) Death of the Optionee. If the Optionee dies while in Service, then this
option shall expire on the earlier of the following dates:

(i) The expiration date determined pursuant to Subsection (a) above; or

(ii) The date 12 months after the Optionee’s death.

All or part of this option may be exercised at any time before its expiration
under the preceding sentence by the executors or administrators of the
Optionee’s estate or by any person who has acquired this option directly from
the Optionee by beneficiary designation, bequest or inheritance, but only to the
extent that this option had become exercisable before the Optionee’s death. When
the Optionee dies, this option shall expire immediately with respect to the
number of Shares for which this option is not yet exercisable.

(d) Part-Time Employment and Leaves of Absence. If the Optionee commences
working on a part-time basis, then the Company may adjust the vesting schedule
set forth in the Notice of Stock Option Grant. If the Optionee goes on a leave
of absence, then the

 

3



--------------------------------------------------------------------------------

Company may adjust the vesting schedule set forth in the Notice of Stock Option
Grant in accordance with the Company’s leave of absence policy or the terms of
such leave. Except as provided in the preceding sentence, Service shall be
deemed to continue for any purpose under this Agreement while the Optionee is on
a bona fide leave of absence, if (i) such leave was approved by the Company in
writing and (ii) continued crediting of Service for such purpose is expressly
required by the terms of such leave or by applicable law (as determined by the
Company). Service shall be deemed to terminate when such leave ends, unless the
Optionee immediately returns to active work.

(e) Notice Concerning ISO Treatment. Even if this option is designated as an ISO
in the Notice of Stock Option Grant, it ceases to qualify for favorable tax
treatment as an ISO to the extent that it is exercised:

(i) More than three months after the date when the Optionee ceases to be an
Employee for any reason other than death or permanent and total disability (as
defined in Section 22(e)(3) of the Code);

(ii) More than 12 months after the date when the Optionee ceases to be an
Employee by reason of permanent and total disability (as defined in
Section 22(e)(3) of the Code); or

(iii) More than three months after the date when the Optionee has been on a
leave of absence for 90 days, unless the Optionee’s reemployment rights
following such leave were guaranteed by statute or by contract.

SECTION 7. RIGHT OF FIRST REFUSAL.

(a) Right of First Refusal. In the event that the Optionee proposes to sell,
pledge or otherwise transfer to a third party any Shares acquired under this
Agreement, or any interest in such Shares, the Company shall have the Right of
First Refusal with respect to all (and not less than all) of such Shares. If the
Optionee desires to transfer Shares acquired under this Agreement, the Optionee
shall give a written Transfer Notice to the Company describing fully the
proposed transfer, including the number of Shares proposed to be transferred,
the proposed transfer price, the name and address of the proposed Transferee and
proof satisfactory to the Company that the proposed sale or transfer will not
violate any applicable federal, State or foreign securities laws. The Transfer
Notice shall be signed both by the Optionee and by the proposed Transferee and
must constitute a binding commitment of both parties to the transfer of the
Shares. The Company shall have the right to purchase all, and not less than all,
of the Shares on the terms of the proposal described in the Transfer Notice
(subject, however, to any change in such terms permitted under Subsection (b)
below) by delivery of a notice of exercise of the Right of First Refusal within
30 days after the date when the Transfer Notice was received by the Company.

(b) Transfer of Shares. If the Company fails to exercise its Right of First
Refusal within 30 days after the date when it received the Transfer Notice, the
Optionee may, not later than 90 days following receipt of the Transfer Notice by
the Company, conclude a transfer of the Shares subject to the Transfer Notice on
the terms and conditions described in the Transfer

 

4



--------------------------------------------------------------------------------

Notice, provided that any such sale is made in compliance with applicable
federal, State and foreign securities laws and not in violation of any other
contractual restrictions to which the Optionee is bound. Any proposed transfer
on terms and conditions different from those described in the Transfer Notice,
as well as any subsequent proposed transfer by the Optionee, shall again be
subject to the Right of First Refusal and shall require compliance with the
procedure described in Subsection (a) above. If the Company exercises its Right
of First Refusal, the parties shall consummate the sale of the Shares on the
terms set forth in the Transfer Notice within 60 days after the date when the
Company received the Transfer Notice (or within such longer period as may have
been specified in the Transfer Notice); provided, however, that in the event the
Transfer Notice provided that payment for the Shares was to be made in a form
other than cash or cash equivalents paid at the time of transfer, the Company
shall have the option of paying for the Shares with cash or cash equivalents
equal to the present value of the consideration described in the Transfer
Notice.

(c) Additional or Exchanged Securities and Property. In the event of a merger or
consolidation of the Company with or into another entity, any other corporate
reorganization, a stock split, the declaration of a stock dividend, the
declaration of an extraordinary dividend payable in a form other than stock, a
spin-off, an adjustment in conversion ratio, a recapitalization or a similar
transaction affecting the Company’s outstanding securities, any securities or
other property (including cash or cash equivalents) that are by reason of such
transaction exchanged for, or distributed with respect to, any Shares subject to
this Section 7 shall immediately be subject to the Right of First Refusal.
Appropriate adjustments to reflect the exchange or distribution of such
securities or property shall be made to the number and/or class of the Shares
subject to this Section 7.

(d) Termination of Right of First Refusal. Any other provision of this Section 7
notwithstanding, in the event that the Stock is readily tradable on an
established securities market when the Optionee desires to transfer Shares, the
Company shall have no Right of First Refusal, and the Optionee shall have no
obligation to comply with the procedures prescribed by Subsections (a) and (b)
above.

(e) Permitted Transfers. This Section 7 shall not apply to (i) a transfer by
beneficiary designation, will or intestate succession or (ii) a transfer to one
or more members of the Optionee’s Immediate Family or to a trust established by
the Optionee for the benefit of the Optionee and/or one or more members of the
Optionee’s Immediate Family, provided in either case that the Transferee agrees
in writing on a form prescribed by the Company to be bound by all provisions of
this Agreement. If the Optionee transfers any Shares acquired under this
Agreement, either under this Subsection (e) or after the Company has failed to
exercise the Right of First Refusal, then this Agreement shall apply to the
Transferee to the same extent as to the Optionee.

(f) Termination of Rights as Stockholder. If the Company makes available, at the
time and place and in the amount and form provided in this Agreement, the
consideration for the Shares to be purchased in accordance with this Section 7,
then after such time the person from whom such Shares are to be purchased shall
no longer have any rights as a holder of such Shares (other than the right to
receive payment of such consideration in accordance with this Agreement). Such
Shares shall be deemed to have been purchased in accordance with the applicable
provisions hereof, whether or not the certificate(s) therefor have been
delivered as required by this Agreement.

 

5



--------------------------------------------------------------------------------

(g) Assignment of Right of First Refusal. The Board of Directors may freely
assign the Company’s Right of First Refusal, in whole or in part. Any person who
accepts an assignment of the Right of First Refusal from the Company shall
assume all of the Company’s rights and obligations under this Section 7.

SECTION 8. LEGALITY OF INITIAL ISSUANCE.

No Shares shall be issued upon the exercise of this option unless and until the
Company has determined that:

(a) It and the Optionee have taken any actions required to register the Shares
under the Securities Act or to perfect an exemption from the registration
requirements thereof;

(b) Any applicable listing requirement of any stock exchange or other securities
market on which Stock is listed has been satisfied; and

(c) Any other applicable provision of federal, State or foreign law has been
satisfied.

SECTION 9. NO REGISTRATION RIGHTS.

The Company may, but shall not be obligated to, register or qualify the sale of
Shares under the Securities Act or any other applicable law. The Company shall
not be obligated to take any affirmative action in order to cause the sale of
Shares under this Agreement to comply with any law.

SECTION 10. RESTRICTIONS ON TRANSFER OF SHARES.

(a) Securities Law Restrictions. Regardless of whether the offering and sale of
Shares under the Plan have been registered under the Securities Act or have been
registered or qualified under the securities laws of any State, the Company at
its discretion may impose restrictions upon the sale, pledge or other transfer
of such Shares (including the placement of appropriate legends on stock
certificates or the imposition of stop-transfer instructions) if, in the
judgment of the Company, such restrictions are necessary or desirable in order
to achieve compliance with the Securities Act, the securities laws of any State
or any other law.

(b) Market Stand-Off. In connection with any underwritten public offering by the
Company of its equity securities pursuant to an effective registration statement
filed under the Securities Act, including the Company’s initial public offering,
the Optionee or a Transferee shall not directly or indirectly sell, make any
short sale of, loan, hypothecate, pledge, offer, grant or sell any option or
other contract for the purchase of, purchase any option or other contract for
the sale of, or otherwise dispose of or transfer, or agree to engage in any of
the foregoing transactions with respect to, any Shares acquired under this
Agreement without the prior written consent of the Company or its managing
underwriter. Such restriction (the “Market Stand-Off”)

 

6



--------------------------------------------------------------------------------

shall be in effect for such period of time following the date of the final
prospectus for the offering as may be requested by the Company or such
underwriter. In no event, however, shall such period exceed 180 days plus such
additional period as may reasonably be requested by the Company or such
underwriter to accommodate regulatory restrictions on (i) the publication or
other distribution of research reports or (ii) analyst recommendations and
opinions, including (without limitation) the restrictions set forth in
Rule 2711(f)(4) of the National Association of Securities Dealers and
Rule 472(f)(4) of the New York Stock Exchange, as amended, or any similar
successor rules. The Market Stand-Off shall in any event terminate two years
after the date of the Company’s initial public offering. In the event of the
declaration of a stock dividend, a spin-off, a stock split, an adjustment in
conversion ratio, a recapitalization or a similar transaction affecting the
Company’s outstanding securities without receipt of consideration, any new,
substituted or additional securities which are by reason of such transaction
distributed with respect to any Shares subject to the Market Stand-Off, or into
which such Shares thereby become convertible, shall immediately be subject to
the Market Stand-Off. In order to enforce the Market Stand-Off, the Company may
impose stop-transfer instructions with respect to the Shares acquired under this
Agreement until the end of the applicable stand-off period. The Company’s
underwriters shall be beneficiaries of the agreement set forth in this
Subsection (b). This Subsection (b) shall not apply to Shares registered in the
public offering under the Securities Act.

(c) Investment Intent at Grant. The Optionee represents and agrees that the
Shares to be acquired upon exercising this option will be acquired for
investment, and not with a view to the sale or distribution thereof.

(d) Investment Intent at Exercise. In the event that the sale of Shares under
the Plan is not registered under the Securities Act but an exemption is
available that requires an investment representation or other representation,
the Optionee shall represent and agree at the time of exercise that the Shares
being acquired upon exercising this option are being acquired for investment,
and not with a view to the sale or distribution thereof, and shall make such
other representations as are deemed necessary or appropriate by the Company and
its counsel.

(e) Legends. All certificates evidencing Shares purchased under this Agreement
shall bear the following legend:

“THE SHARES REPRESENTED HEREBY MAY NOT BE SOLD, ASSIGNED, TRANSFERRED,
ENCUMBERED OR IN ANY MANNER DISPOSED OF, EXCEPT IN COMPLIANCE WITH THE TERMS OF
A WRITTEN AGREEMENT BETWEEN THE COMPANY AND THE REGISTERED HOLDER OF THE SHARES
(OR THE PREDECESSOR IN INTEREST TO THE SHARES). SUCH AGREEMENT GRANTS TO THE
COMPANY CERTAIN RIGHTS OF FIRST REFUSAL UPON AN ATTEMPTED TRANSFER OF THE
SHARES. THE SECRETARY OF THE COMPANY WILL UPON WRITTEN REQUEST FURNISH A COPY OF
SUCH AGREEMENT TO THE HOLDER HEREOF WITHOUT CHARGE.”

 

7



--------------------------------------------------------------------------------

All certificates evidencing Shares purchased under this Agreement in an
unregistered transaction shall bear the following legend (and such other
restrictive legends as are required or deemed advisable under the provisions of
any applicable law):

“THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, AND MAY NOT BE SOLD, PLEDGED, OR OTHERWISE TRANSFERRED
WITHOUT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR AN OPINION OF
COUNSEL, SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS
NOT REQUIRED.”

(f) Removal of Legends. If, in the opinion of the Company and its counsel, any
legend placed on a stock certificate representing Shares sold under this
Agreement is no longer required, the holder of such certificate shall be
entitled to exchange such certificate for a certificate representing the same
number of Shares but without such legend.

(g) Administration. Any determination by the Company and its counsel in
connection with any of the matters set forth in this Section 10 shall be
conclusive and binding on the Optionee and all other persons.

SECTION 11. ADJUSTMENT OF SHARES.

In the event of any transaction described in Section 8(a) of the Plan, the terms
of this option (including, without limitation, the number and kind of Shares
subject to this option and the Exercise Price) shall be adjusted as set forth in
Section 8(a) of the Plan. In the event that the Company is a party to a merger
or consolidation, this option shall be subject to the agreement of merger or
consolidation, as provided in Section 8(b) of the Plan.

SECTION 12. MISCELLANEOUS PROVISIONS.

(a) Rights as a Stockholder. Neither the Optionee nor the Optionee’s
representative shall have any rights as a stockholder with respect to any Shares
subject to this option until the Optionee or the Optionee’s representative
becomes entitled to receive such Shares by filing a notice of exercise and
paying the Purchase Price pursuant to Sections 4 and 5.

(b) No Retention Rights. Nothing in this option or in the Plan shall confer upon
the Optionee any right to continue in Service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Company (or any Parent or Subsidiary employing or retaining the Optionee) or of
the Optionee, which rights are hereby expressly reserved by each, to terminate
his or her Service at any time and for any reason, with or without cause.

(c) Notice. Any notice required by the terms of this Agreement shall be given in
writing. It shall be deemed effective upon (i) personal delivery, (ii) deposit
with the United States Postal Service, by registered or certified mail, with
postage and fees prepaid or (iii) deposit with Federal Express Corporation, with
shipping charges prepaid. Notice shall be addressed to the Company at its
principal executive office and to the Optionee at the address that he or she
most recently provided to the Company in accordance with this Subsection (c).

(d) Modifications and Waivers. No provision of this Agreement shall be modified,
waived or discharged unless the modification, waiver or discharge is agreed to
in writing and signed by the Optionee and by an authorized officer of the
Company (other than the

 

8



--------------------------------------------------------------------------------

Optionee). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

(e) Entire Agreement. The Notice of Stock Option Grant, this Agreement and the
Plan constitute the entire contract between the parties hereto with regard to
the subject matter hereof. They supersede any other agreements, representations
or understandings (whether oral or written and whether express or implied) that
relate to the subject matter hereof.

(f) Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, as such laws are applied to
contracts entered into and performed in such State.

SECTION 13. ACKNOWLEDGEMENTS OF THE OPTIONEE.

(a) Tax Consequences. The Optionee agrees that the Company does not have a duty
to design or administer the Plan or its other compensation programs in a manner
that minimizes the Optionee’s tax liabilities. The Optionee shall not make any
claim against the Company or its Board of Directors, officers or employees
related to tax liabilities arising from this option or the Optionee’s other
compensation. In particular, the Optionee acknowledges that this option is
exempt from Section 409A of the Code only if the Exercise Price is at least
equal to the Fair Market Value per Share on the Date of Grant. Since Shares are
not traded on an established securities market, the determination of their Fair
Market Value is made by the Board of Directors or by an independent valuation
firm retained by the Company. The Optionee acknowledges that there is no
guarantee in either case that the Internal Revenue Service will agree with the
valuation, and the Optionee shall not make any claim against the Company or its
Board of Directors, officers or employees in the event that the Internal Revenue
Service asserts that the valuation was too low.

(b) Electronic Delivery of Documents. The Optionee agrees to accept by email all
documents relating to the Company, the Plan or this option and all other
documents that the Company is required to deliver to its security holders
(including, without limitation, disclosures that may be required by the
Securities and Exchange Commission). The Optionee also agrees that the Company
may deliver these documents by posting them on a website maintained by the
Company or by a third party under contract with the Company. If the Company
posts these documents on a website, it shall notify the Optionee by email of
their availability. The Optionee acknowledges that he or she may incur costs in
connection with electronic delivery, including the cost of accessing the
internet and printing fees, and that an interruption of internet access may
interfere with his or her ability to access the documents. This consent shall
remain in effect until this option expires or until the Optionee gives the
Company written notice that it should deliver paper documents.

(c) No Notice of Expiration Date. The Optionee agrees that the Company and its
officers, employees, attorneys and agents do not have any obligation to notify
him or her prior to the expiration of this option pursuant to Section 6,
regardless of whether this option will expire at the end of its full term or on
an earlier date related to the termination of the Optionee’s Service. The
Optionee further agrees that he or she has the sole responsibility for
monitoring the

 

9



--------------------------------------------------------------------------------

expiration of this option and for exercising this option, if at all, before it
expires. This Subsection (c) shall supersede any contrary representation that
may have been made, orally or in writing, by the Company or by an officer,
employee, attorney or agent of the Company.

SECTION 14. DEFINITIONS.

(a) “Agreement” shall mean this Stock Option Agreement.

(b) “Board of Directors” shall mean the Board of Directors of the Company, as
constituted from time to time or, if a Committee has been appointed, such
Committee.

(c) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(d) “Committee” shall mean a committee of the Board of Directors, as described
in Section 2 of the Plan.

(e) “Company” shall mean Tobira Therapeutics, Inc., a Delaware corporation.

(f) “Consultant” shall mean a person who performs bona fide services for the
Company, a Parent or a Subsidiary as a consultant or advisor, excluding
Employees and Outside Directors.

(g) “Date of Grant” shall mean the date of grant specified in the Notice of
Stock Option Grant, which date shall be the later of (i) the date on which the
Board of Directors resolved to grant this option or (ii) the first day of the
Optionee’s Service.

(h) “Disability” shall mean that the Optionee is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment.

(i) “Employee” shall mean any individual who is a common-law employee of the
Company, a Parent or a Subsidiary.

(j) “Exercise Price” shall mean the amount for which one Share may be purchased
upon exercise of this option, as specified in the Notice of Stock Option Grant.

(k) “Fair Market Value” shall mean the fair market value of a Share, as
determined by the Board of Directors in good faith. Such determination shall be
conclusive and binding on all persons.

(l) “Immediate Family” shall mean any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, sibling, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law or sister-in-law and shall include
adoptive relationships.

(m) “ISO” shall mean an employee incentive stock option described in
Section 422(b) of the Code.

 

10



--------------------------------------------------------------------------------

(n) “Notice of Stock Option Grant” shall mean the document so entitled to which
this Agreement is attached.

(o) “NSO” shall mean a stock option not described in Section 422(b) or 423(b) of
the Code.

(p) “Optionee” shall mean the person named in the Notice of Stock Option Grant.

(q) “Outside Director” shall mean a member of the Board of Directors who is not
an Employee.

(r) “Parent” shall mean any corporation (other than the Company) in an unbroken
chain of corporations ending with the Company, if each of the corporations other
than the Company owns stock possessing 50% or more of the total combined voting
power of all classes of stock in one of the other corporations in such chain.

(s) “Plan” shall mean the Tobira Therapeutics, Inc. 2010 Stock Plan, as in
effect on the Date of Grant.

(t) “Purchase Price” shall mean the Exercise Price multiplied by the number of
Shares with respect to which this option is being exercised.

(u) “Right of First Refusal” shall mean the Company’s right of first refusal
described in Section 7.

(v) “Securities Act” shall mean the Securities Act of 1933, as amended.

(w) “Service” shall mean service as an Employee, Outside Director or Consultant.

(x) “Share” shall mean one share of Stock, as adjusted in accordance with
Section 8 of the Plan (if applicable).

(y) “Stock” shall mean the Common Stock of the Company.

(z) “Subsidiary” shall mean any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company, if each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing 50% or more of the total combined voting power of all classes of
stock in one of the other corporations in such chain.

(aa) “Transferee” shall mean any person to whom the Optionee has directly or
indirectly transferred any Share acquired under this Agreement.

(bb) “Transfer Notice” shall mean the notice of a proposed transfer of Shares
described in Section 7.

 

11